           Case 1:19-cr-00116-KMW Document 141 Filed 03/02/20 Page 1 of 2


ID)~©~ D'W ~f1)\ $HER
~1      MARO 3 2010      jl.0
CHAMBrns OF Kll,1BA M. WOOD
                                               TREMONTE                             LLP




                                                                                          USDCSDNY
     U.S.D.J.-3.D N.Y.
                                                            March 2, 2020                 DOCUMENT
                                                                                          ELECTRO NI CALLY FILED
     BYECF                                                                                DOC #: _ _ _ _--.--_ ___
     The Honorable Kimba M. Wood                                                          DATE FILED:    3 / 3 /AO
     United States District Judge
     United States District Court
     Southern District of New York
     500 Pearl Street
     New York, New York l 0007

                      Re:      United States v. Reinaldo Roman
                                                                                        MEMO ENDORSED
                               Case No. 19 Cr. 116 (KMW)

     Dear Judge Wood:

             We write on behalf of our client, Reinaldo Roman, to respectfully request that thj              ~          -
     deadline for submitting Mr. Roman' s sentencing submission be extended to Friday,                       't(.W"v-
     March 6, in light of the continuing lockdown of the Metropolitan Correctional Center
     ("MCC"), where Mr. Roman is incarcerated. We are not requesting an adjournment of
     the sentencing hearing but merely a three-day extension of the submission deadline.

            Sentencing for Mr. Roman is currently scheduled for March 17, 2020. In
     accordance with Your Honor's Individual Rules & Practices, " [u]nless otherwise ordered
     by the Court, a defendant's sentencing submission shall be served two (2) weeks in
     advance of the date set for sentencing," making tomorrow, March 3, the deadline for Mr.
     Roman ' s sentencing submission.

              As Your Honor may be aware, the MCC has been on lockdown since last
     Thursday, February 27, due to security concerns, and all legal visitation has been
     suspended for an unknown duration.' As a result of the lockdown, we have been unable
     to visit or otherwise communicate with Mr. Roman to review with him the draft
     sentencing submission, a practice that we adhere to in our criminal representation.

            Earlier today, counsel learned from the Federal Defenders of New York
     ("FDNY") that Chief Judge McMahon, in collaboration with FDNY, will be making
     arrangements for certain inmates with upcoming proceedings to be transported to the


               See Jake Offenhartz, Manhattan Federal Jail Enters Day Five of Lockdown Over "Security
     Concerns, " Gothamist (March 2, 2020), https://gothamist.com/news/manhattan-federal-j ail-enters-day-
     fi ve-lockdown-over-security-concems; Jonathan Dienst & Tom Winter, Lockdown at High-Profile NYC
     Federal Jail Stretches into Fifth Day, NBC New York (March 2, 2020),
     https://www.nbcnewyork.com/news/local/lockdown-at-igh-profil e-nyc-federal-jail-stretches-into-fifth-
     day/2309420/.
                             ~o Bro~d Street I 2:~rd ~loor I N~w York, NV 10004
                      www.shertremonte.com        I tel.   212.202 .2600   I fax.   212.202.4156
      Case 1:19-cr-00116-KMW Document 141 Filed 03/02/20 Page 2 of 2
The Honorable Kimba M. Wood
March 2, 2020
Page 2

SDNY courthouse penitentiary for meetings with their attorney. Upon learning this
information, the undersigned promptly notified FNDY of the need for a meeting with Mr.
Roman and were advised that, due to the large number of requests their office had
received, the earliest time such a meeting could be scheduled would be Thursday of this
week.

       Accordingly, we respectfully request that Your Honor extend the deadline for the
defense submission until Friday, March 6, so as to allow counsel the opportunity to meet
with Mr. Roman and discuss with him the draft submission before filing it.

        We appreciate the Court's consideration.

                                                Respectfully submitted,

                                                Isl Heather Han
                                                Michael Tremonte
                                                Heather Han


cc:     All Counsel of Record (by ECF)


                                                                                               3-3-'2..0
                                                       SO ORDERED:                         N.Y., N.Y.


                                                              KIMBA M. \NOOD
                                                                      ! (. c~   r·\ , ,_ I .




                      90 Broad Street   I 23rd Floor I New York,   NY 10004

               www.shertremonte.com       I tel. 212.202.2600 I fax. 212.202.4156
